FILED
                                                                                            Sep 11, 2018
                                                                                            02:00 PM(CT)
             TENNESSEE BUREAU OF WORKERS’ COMPENSATION    TENNESSEE
                                                     WORKERS' COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD     APPEALS BOARD


Jurine Hancock                                     ) Docket No. 2017-08-1354
                                                   )
v.                                                 ) State File No. 938-2017
                                                   )
Federal Express Corporation, et al.                )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Deana C. Seymour, Judge                            )

                   Affirmed and Remanded – Filed September 11, 2018

The employee alleged suffering cardiac arrest while on the job as a result of working long
hours for several days. The employer refused to provide workers’ compensation benefits,
asserting the employee’s condition did not arise out of her employment. Following an
expedited hearing addressing the employee’s request for temporary disability and medical
benefits, the trial court concluded the employee failed to offer sufficient proof that her
condition arose out of the employment and denied the requested benefits. The employee
has appealed. We affirm the trial court’s decision, deem the appeal frivolous, but do not
award the employer its attorney’s fees or expenses, and remand the case.

Judge David F. Hensley delivered the opinion of the Appeals Board in which Presiding
Judge Marshall L. Davidson, III, and Judge Timothy W. Conner joined.

Jurine Hancock, Memphis, Tennessee, employee-appellant, pro se

Joseph Fletcher, Memphis, Tennessee, for the employer-appellee, Federal Express
Corporation

                                     Memorandum Opinion1

      Jurine Hancock (“Employee”) was employed as a ramp agent for Federal Express
Corporation (“Employer”). While in the course and scope of her employment on
December 20, 2016, she suffered cardiac arrest and collapsed, resulting in incidental



1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
                                                   1
injuries to her knees, left shoulder, and nose.2 The medical records of her treatment at
Methodist University Hospital indicate Employee was initially treated at her worksite
where “[a]n automatic external defibrillator device was applied and patient received 4
shocks with spontaneous circulation recovery after the 4th one.” Employee underwent
cardiac catheterization at Methodist University Hospital the following day that “revealed
70% lesion in the very distal left anterior descending coronary artery.” The evaluating
cardiologist recommended “cardioverter-defibrillator implantation for prevention of
sudden cardiac death.” The device was implanted two days later.

        Following her discharge from Methodist University Hospital, Employee received
follow-up care from multiple providers for her cardiac condition, as well as for her knees,
left shoulder, and nose, which Employee asserted were injured when she collapsed at the
time of her heart attack. On March 20, 2017, Employer filed a Form C-23 Notice of
Denial of Compensation that included, as the basis for Employer’s denial of the claim,
“lack of medical documentation to support a work related injury” and Employer’s
assertion there was “no causal relationship to work.”

       Employee subsequently filed a petition seeking medical treatment and temporary
disability benefits. At an expedited hearing, Employee apparently testified she had
worked eleven consecutive days of twelve-to-thirteen-hour shifts leading up to the
December 20, 2016 event. She relied on written statements of two co-workers to
describe the incident, stating she did not recall much about the events of that day.
Following the expedited hearing, the trial court declined to award benefits, concluding
Employee was not likely to prevail at trial because she failed to establish that her injuries
were causally related to her employment. Employee has appealed.

       Employee did not file a transcript of the expedited hearing or a statement of the
evidence. The record on appeal includes voluminous medical records and other
documentary evidence. However, because we have no record of the testimony of
witnesses at the expedited hearing, “the totality of the evidence introduced in the trial
court is unknown, and we decline to speculate as to the nature and extent of the proof
presented to the trial court.” Meier v. Lowe’s Home Centers, Inc., No. 2015-02-0179,
2016 TN Wrk. Comp. App. Bd. LEXIS 30, at *3 (Tenn. Workers’ Comp. App. Bd. July
27, 2016). Consistent with established Tennessee law, we must presume that the trial
court’s rulings were supported by sufficient evidence. See Leek v. Powell, 884 S.W.2d
118, 121 (Tenn. Ct. App. 1994) (“In the absence of a transcript or a statement of the
evidence, we must conclusively presume that every fact admissible under the pleadings
was found or should have been found favorably to the appellee.”).


2
 No transcript of the proceedings in the trial court or statement of the evidence has been provided in this
appeal. Accordingly, we have gleaned the facts from the technical record, the trial court’s expedited
hearing order, and the exhibits introduced during the expedited hearing.

                                                    2
       Furthermore, Employee has not filed a brief or position statement explaining how
she believes the trial court erred. Her notice of appeal states that her prior attorney and
her doctor withheld documents until two days before her hearing, which she asserts
“played a pivotal part in the outcome” of her case. However, Employee has not
described any errors allegedly made by the trial court in its determination of the issues.
As stated by the Tennessee Supreme Court, “[i]t is not the role of the courts, trial or
appellate, to research or construct a litigant’s case or arguments for him or her.” Sneed v.
Bd. of Prof’l Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010).
Indeed, were we to search the record for possible errors and raise issues and arguments
for Employee, we would be acting as her counsel, which the law clearly prohibits.
Appellate courts will not “dig through the record in an attempt to discover arguments or
issues that [a pro se party] may have made had [that party] been represented by counsel”
because doing so “would place [the opposing party] in a distinct and likely
insurmountable and unfair disadvantage.” Webb v. Sherrell, No. E2013-02724-COA-R3-
CV, 2015 Tenn. App. LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12, 2015). Accordingly,
although we have reviewed the documentary evidence in the record, we decline to search
the record in an attempt to discover errors that might benefit either party. McEarl v. City
of Brownsville, No. W2015-00077-COA-R3-CV, 2015 Tenn. App. LEXIS 894, at *7
(Tenn. Ct. App. Nov. 6, 2015).3

        Finally, we deem Employee’s appeal to be frivolous. A frivolous appeal is one
that is devoid of merit or brought solely for delay. Yarbrough v. Protective Servs. Co.,
Inc., No. 2015-08-0574, 2016 TN Wrk. Comp. App. Bd. LEXIS 3, at *11 (Tenn.
Workers’ Comp. App. Bd. Jan. 25, 2016). Stated another way, “[a] frivolous appeal is
one that . . . had no reasonable chance of succeeding.” Adkins v. Studsvik, Inc., No.
E2014-00444-SC-R3-WC, 2015 Tenn. LEXIS 588, at *30 (Tenn. Workers’ Comp. Panel
July 21, 2015). While there is no indication Employee brought this appeal to delay her
case, our review of the record and Employee’s notice of appeal reveals that the appeal has
no reasonable chance of succeeding. However, we exercise our discretion not to award
attorneys’ fees or other expenses at this time. See Tenn. Comp. R. & Regs. 0800-02-22-
.04(6) (2018). The trial court’s decision is affirmed, and the case is remanded.




3
 Parenthetically, we note, as did the trial court, that none of the medical records address whether
Employee’s cardiac condition or her injuries were caused by her work.

                                                3
                      TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                        WORKERS’ COMPENSATION APPEALS BOARD

Jurine Hancock                                                )     Docket No. 2017-08-1354
                                                              )
v.                                                            )     State File No. 938-2017
                                                              )
Federal Express Corporation, et al.                           )
                                                              )
                                                              )
Appeal from the Court of Workers’                             )
Compensation Claims                                           )
Deana C. Seymour, Judge                                       )

                                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 11th day of September, 2018.

 Name                              Certified   First Class   Via   Fax      Via     Sent to:
                                   Mail        Mail          Fax   Number   Email

 Jurine Hancock                                                              X      hancock3078@comcast.net
 Joseph M. Fletcher                                                          X      jfletcher@lewisthomason.com
 Deana C. Seymour, Judge                                                     X      Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                             X      Via Electronic Mail
 Penny Shrum, Clerk, Court of                                                X      Penny.Patterson-Shrum@tn.gov
 Workers’ Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: WCAppeals.Clerk@tn.gov